Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.2 SPRINGBOX, LTD. FINANCIAL STATEMENTS SPRINGBOX, LTD. TABLE OF CONTENTS Page No. Report of Independent Registered Public Accounting Firm 1 Financial Statements: Balance Sheets 2 Statements of Operations 3 Statements of Partners Capital 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Report of Independent Registered Public Accounting Firm The Board of Limited Partners and General Partner Springbox, Ltd. We have audited the accompanying balance sheet of Springbox, Ltd. (the Company) as of December 31, 2006, and the related statements of operations, partners capital, and cash flows for the year then ended. These financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Springbox, Ltd. as of December 31, 2006, and the results of its operations and cash flows for the year then ended, in conformity with generally accepted accounting principles in the United States of America. As discussed in Note 7 of the financial statements, Enliven Marketing Technologies Corporation acquired the outstanding partnership units of Springbox, Ltd. on October 31, 2007. PMB Helin Donovan, LLP /s/ PMB Helin Donovan, LLP January 9, 2008 Austin, Texas SPRINGBOX, LTD. BALANCE SHEETS As of September 30, 2007 (unaudited) and December 31, 2006 (unaudited) ASSETS September 30, December 31, Current assets Cash and cash equivalents $ $ Accounts receivable Employee advances - Prepaid expenses Total current assets Property and equipment Office equipment Furniture, fixtures and leasehold improvements Less: accumulated depreciation ) ) Property and equipment, net Deposits and other assets TOTAL ASSETS $ $ LIABILITIES AND PARTNERS CAPITAL Liabilties Current liabilities Accrued expenses $ $ Deferred revenue Other current liabilities - Total current liabilites Partners' Capital Partnership units Retained earnings Total Partners' Capital TOTAL LIABILITIES AND PARTNERS' CAPITAL $ $ The accompanying notes are an integral part of these financial statements. SPRINGBOX, LTD. STATEMENTS OF OPERATIONS For the Nine Months Ended September 30, 2007 and 2006 (unaudited), and the Year Ended December 31, 2006 (unaudited) September 30, December 31 REVENUES Service revenue $ $ $ Total revenues COST OF SALES GROSS PROFIT OPERATING EXPENSES General and administrative Total operating expenses OTHER INCOME Other income, net Total other income, net INCOME BEFORE INCOME TAXES Income tax expense - - NET INCOME $ $ $ The accompanying notes are an integral part of these financial statements. SPRINGBOX, LTD. STATEMENTS OF PARTNERS CAPITAL For the Nine Months Ended September 30, 2007 (unaudited) and the Year Ended December 31, 2006 Partners Capital Partnership Retained Units Earnings Balance at December 31, 2005 $ $ Share based compensation Distributions (467,855 ) Net Income Balance at December 31, 2006 $ $ Share based compensation Distributions (308,233 ) Net Income Balance at September 30, 2007 $ $ The accompanying notes are an integral part of these financial statements. SPRINGBOX, LTD. STATEMENT OF CASH FLOWS For the Nine Months Ended September 30, 2007 (unaudited) and 2006 (unaudited) and the Year Ended December 31, 2006 September 30, (unaudited) (unaudited) December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Equity based compensation (Increase) decrease in: Accounts receivable ) ) ) Employee advances - - Prepaid expenses ) ) Increase (decrease) in: Accrued expenses ) Billings in excess of revenues ) 612,628 Other current liabilites 229,964 - ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment ) ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Partners' distribution (308,233 ) (82,105 ) (467,855 ) NET CASH USED IN FINANCING ACTIVITIES ) ) ) NET INCREASE IN CASH CASH AND CASH EQUIVALENTS AT BEGINNING OF THE YEAR CASH AND CASH EQUIVALENTS AT END OF THE YEAR $ SUPPLEMENTAL DISCLOSURE Interest paid $ ) - - The accompanying notes are an integral part of these financial statements. NOTE 1  ORGANIZATION AND NATURE OF BUSINESS Springbox, LTD, a Texas
